Citation Nr: 0819402	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for right ear tinnitus.

4.  Entitlement to service connection for a left shoulder 
condition.

5.  Entitlement to service connection for a cervical spine 
condition.  

6.  Entitlement to service connection for hypertension, to 
include as secondary to a psychiatric disorder.

7.  Entitlement to service connection for a left foot 
condition.  

8.  Entitlement to service connection for hepatitis B.

9.  Entitlement to service connection for ulcers.  

10.  Entitlement to service connection for bacterial 
meningitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in May 2008 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.

The issues of service connection for a psychiatric disorder, 
right ear hearing loss, right ear tinnitus, a cervical spine 
disorder, a left shoulder disorder, and hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A left foot disorder was not incurred in service and is 
not causally related to service.  

2.  The competent evidence does not indicate that the veteran 
is diagnosed with hepatitis B, ulcers, or residuals of 
bacterial meningitis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for hepatitis B have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  The criteria for service connection for ulcers have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

4.  The criteria for service connection for bacterial 
meningitis have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In April and May 2003, the agency of original jurisdiction 
(AOJ) sent letters to the veteran providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although the letters did not provide notice of the disability 
rating and effective date regulations, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining all available medical records and providing a 
personal hearing.  Although there is no VA examination with a 
nexus opinion on file for the claims, none is required.  Such 
development is considered necessary only if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of a diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met with respect to the service 
connection issues decided herein, as will be discussed below, 
VA examinations with nexus opinions are not necessary.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as ulcers, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309

Left foot condition

At his May 2008 personal hearing, the veteran testified that 
he developed numbness and then plantar warts in his foot 
while in Vietnam and that it progressively worsened until he 
eventually had to get surgery (post-service).  The veteran 
testified that he was not treated in service and that he was 
first examined by a private doctor about two years after 
service, where he was provided an insert to wear in his 
shoes.  

Service medical records do not report any history of or 
treatment for a left foot disorder, and the January 1972 
separation examination reports normal findings for the feet.  

A July 2003 physician's letter indicates that the veteran is 
currently diagnosed with hallux abducto vallus of the left 
foot, and the letter reports that the veteran has been 
treated for hallux abducto vallus of the left foot since 
1983.  See LaNata letter.  

Based on the evidence of record, service connection is not 
warranted for a left foot disorder as the evidence does not 
competently indicate that the left foot disorder is related 
to service.  Service medical records do not provide any 
evidence indicating that a left foot disorder began in 
service, and the earliest diagnosis of record is reported to 
be in 1983, approximately ten years after separation from 
service.  The Board notes that the veteran has reported 
seeking treatment for a foot condition two years after 
separation.  These treatment records are not obtainable, 
however, and the medical evidence does not contain any 
findings linking the veteran's current foot disorder to 
service.  Although the veteran has asserted that such a link 
exists, the veteran, as a layperson, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this 
case, the competent medical evidence does not indicate that 
the veteran's current left foot disorder was incurred in 
service or is otherwise related to service; consequently, 
service connection must be denied.  

Hepatitis B

At his May 2008 personal hearing, the veteran testified that 
he was diagnosed with hepatitis B in approximately 1986.  The 
veteran stated that the diagnosing doctor told him "it was 
nothing" and the veteran reported that he did not "really 
have any treatment."  The veteran also testified that in 
approximately 1998, he saw another doctor who told him that 
there were still some indications of hepatitis B, though the 
doctor did not see any serious liver damage.  The veteran 
stated that he did not know when the hepatitis B was 
contracted, but he believed he contracted it from a series of 
shots he received in service.  

Service medical records do not report any treatment for or 
diagnosis of hepatitis B or symptoms consistent with 
hepatitis B, and the January 1972 separation examination 
reports normal clinical findings for all systems.  Post-
service records also do not report a diagnosis of hepatitis 
B, and the Board notes that the group from whom the veteran 
reported receiving treatment for hepatitis B indicated that 
they do not have any records for the veteran.  See May 2003 
Midlothian Family Practice statement.  In sum, the evidence 
of record does not include any competent evidence indicating 
that the veteran has been diagnosed with hepatitis B.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As 
stated above, a current disability is needed for service 
connection to be granted; consequently, service connection 
for hepatitis B is denied.  

Additionally, the Board notes that even assuming the veteran 
has been diagnosed with hepatitis B, service connection is 
not warranted.  At his personal hearing, the veteran 
testified that he was diagnosed with hepatitis B 
approximately 15 years after separation from service, a 
period during which the veteran had a "drug problem."  See 
May 2008 personal hearing transcript.  The Board acknowledges 
that hepatitis B can remain undetected for numerous years 
before the initial diagnosis; consequently, the mere fact 
that hepatitis B was not diagnosed until many years after 
service is not dispositive.  Based on the paucity of the 
evidence of record and the evidence of post-service drug 
abuse, it would be speculative to assume that hepatitis B was 
onset in service rather than after service, however, and 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App. 43 (1993).  
Consequently, even assuming the veteran has been diagnosed 
with hepatitis B, service connection would still be denied.  

Ulcers

At his May 2008 personal hearing, the veteran testified that 
he started having stomach problems, described as occasional 
burning and vomiting, while he was in Vietnam.  He added that 
the condition worsened until he had to have his stomach 
removed in 1987 secondary to perforated ulcers.  The veteran 
testified that since the surgery, he has a slight burn from 
time to time and that he last saw a physician about the 
problem approximately six years earlier when he had a barium 
test, which he reported had "pretty good" results.  

Service medical records do not report any findings of ulcers 
or complaints or treatment pertaining to the stomach, and the 
January 1972 separation examination reports normal findings 
for the abdomen and viscera.  The post-service records also 
do not report any treatment or diagnosis of ulcers, and the 
group from whom the veteran reported receiving treatment for 
the ulcers reported that they did not have any medical files 
for him.  See May 2003 Midlothian Family Practice statement.  

In sum, the medical evidence does not indicate that the 
veteran has a current disorder.  Although the veteran has 
testified that he has residuals of ulcers, as a layperson, 
the veteran is not competent to comment on the presence of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Consequently, service connection must be denied 
due to lack of a current diagnosis.  

Additionally, the Board notes that even assuming the veteran 
has a current stomach disorder, secondary to ulcers and 
stomach removal, the evidence does not indicate that the 
stomach condition is related to service.  The service medical 
records do not provide any findings suggestive of a stomach 
disorder, and the veteran himself testified that he was not 
treated until approximately 1987, 15 years after separation, 
for the reported stomach condition.  Such a lapse of time is 
a factor for consideration in deciding a service connection 
claim (Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000)), and based on the lack of evidence in or near service 
of a stomach disorder, the length of time between separation 
and the reported initial treatment, and the lack of a 
competent nexus opinion, the Board finds that service 
connection must be denied.  

Bacterial meningitis 

At his May 2008 personal hearing, the veteran testified that 
he was diagnosed with bacterial meningitis in 1975, that he 
was hospitalized for 3 weeks, and that he believed he was 
treated with an antibiotic.  He stated that he had not been 
told by a doctor that there were any residuals.  

Service connection must be denied for this claim  The 
evidence does not contain any evidence of past treatment for 
bacterial meningitis, and the Board notes that the doctor 
from whom the veteran reported receiving treatment reported 
that he did not have any records for the veteran.  See August 
2003 Smith response.  Additionally, even assuming the veteran 
was treated for bacterial meningitis, the evidence of record 
does not contain any competent evidence suggestive of current 
residuals.  As stated above, evidence of a current disorder 
is needed for service connection to be granted.  In this 
case, the absence of a competent diagnosis of record warrants 
a denial of service connection.  




ORDER

Service connection for a left foot disorder is denied.

Service connection for hepatitis B is denied.  

Service connection for ulcers is denied.  

Service connection for bacterial meningitis is denied.  


REMAND

Further development is needed on the claim of service 
connection for a psychiatric disorder, to include PTSD.  The 
veteran contends that he has PTSD secondary to witnessing a 
Sergeant who had been shot in the head in April 1971.  See 
May 2008 video hearing transcript.  This stressor must be 
verified.  Additionally, at his personal hearing, the veteran 
reported that he was being treated at the Vet Center and 
that, at that time, they were determining whether he had 
PTSD.  Id.  On remand, the AMC should request these records.  

Further development is needed on the claims of service 
connection for a left shoulder disorder and a cervical spine 
disorder.  The veteran contends that he has had residual 
problems with his left shoulder and cervical spine since 
injuring them in a motor vehicle accident in November 1971.  
See May 2008 video hearing transcript.  The veteran has 
reported that the Military Police did an accident report for 
the incident.  This report should be requested.  

Additionally, the Board notes that a May 1972 VA treatment 
record reports the veteran's history of intermittent left 
shoulder pain since a November 1971 injury, and, at his May 
2008 personal hearing, the veteran testified that he has had 
residual problems since the November 1971 incident.  The 
veteran is competent to report a history of left shoulder 
problems, and based on the May 1972 VA treatment record (and 
the reported history contained therein), the Board finds that 
a VA examination should be conducted to determine if the 
veteran has a left shoulder disorder that was incurred in or 
is otherwise causally related to service.  See 38 U.S.C.A. § 
5103A(d).  

Further development is also needed on the claims of service 
connection for right ear hearing loss and tinnitus.  The 
veteran contends that he has right ear hearing loss and 
tinnitus due to acoustic trauma in service.  Initially the 
Board notes that the record does not indicate that the 
veteran has been diagnosed with tinnitus or hearing loss.  
The veteran is competent to report that he has tinnitus, 
however, so the absence of a current diagnosis is not 
prejudicial to the claim.  38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  Additionally, the Board 
notes that although there is no current diagnosis of hearing 
loss, the veteran's separation examination contains an 
uninterpreted audiogram, and it is unclear whether the 
evidence contains findings indicative of hearing loss, as 
defined by 38 C.F.R. § 3.385.  In light of the foregoing, and 
based on the veteran's credible history of in-service noise 
exposure, the Board finds that a VA examination should be 
conducted to determine if the veteran has tinnitus or hearing 
loss as a result of service.  See 38 U.S.C.A. § 5103A(d).  

Finally, for the claim of service connection for 
hypertension, because the claim is inextricably intertwined 
with the issue of service connection for a psychiatric 
disorder, the issue of hypertension is held in abeyance 
pending completion of the development discussed below.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159; 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should obtain all treatment 
records from the Vet Center.  The AMC 
should also ask the veteran whether there 
are any outstanding VA or private medical 
records; all reported outstanding 
treatment records should be requested.  

3.  The AMC should attempt to verify the 
veteran's reported in-service PTSD 
stressor by requesting unit records and a 
unit history for April 1971.  If 
additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.  

4.  If a stressor is verified, the AMC 
should schedule the veteran for a VA 
examination to determine if he has PTSD 
as a result of that stressor.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  The rationale for the 
opinion expressed must be provided.  

5.  The AMC should contact the 18th 
Military Police Brigade 557th Military 
Police Company to request records 
pertaining to the claimed November 1971 
car accident, such as the incident 
report.  If no relevant records are 
stored there, ask where such records 
might be found.

6.  If the accident is verified, the 
veteran should be scheduled for a VA 
examination to determine whether the 
veteran has a current cervical spine or 
neck disability, or any other residuals 
of whiplash.  If a current disability is 
diagnosed, the examiner should state 
whether it is at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that each disability is 
etiologically related to service, 
specifically the November 1971 car 
accident.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

7.  The AMC should schedule the veteran 
for a VA examination to determine whether 
the veteran has a current left shoulder 
disorder.  If a left shoulder disorder is 
diagnosed, the examiner should state 
whether it is at least as likely as not 
(i.e., to at least a 50 percent degree of 
probability) that the left shoulder 
disorder was incurred in service or is 
otherwise causally related to service.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

8.  The AMC should also schedule the 
veteran for a VA examination to determine 
whether the veteran has right ear hearing 
loss and tinnitus.  For any diagnosed 
disorder, the examiner should state 
whether it is at least as likely as not 
(i.e., to at least a 50 percent degree of 
probability) that the disorder is 
causally related to service.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

9.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


